Title: Walter Jones to Thomas Jefferson, 25 November 1813
From: Jones, Walter
To: Jefferson, Thomas


          
            Dear Sir.  Post-office Kinsale novr 25. 1813.
            A change for the worse, in the aspect of our political Parties, within twenty years, cannot, I think, have escaped your observation.—
            Instead of a close adherence & frequent recurrence to first principles, as the invariable Standard by which men & measures should be tried, party has more & more assumed the character of personal Factions. measures are supported or opposed, with little regard, in either Case, to their intrinsic merits, as they happen to be introduced & favoured by particular sets of men.—Language the most gross, brutal, and unsparing is the daily vehicle of calumny & detraction. they invade, like the plagues of Egypt, our innermost dwellings, they spare neither age nor bodily infirmities, they poison the Enjoyments of social Life, and disgrace
			 our national Taste & morality.
            If the federal Party transcends its antagonists, in this ignominious Career, candour must nevertheless declare, that the latter are in no Condition to “Cast the first Stone.”
            amid Such vitiated Elements, republicanism must decline, and we are not now to learn, that its decline, must be followed by Some form of Rule, more acceptable to the federal faction. So that in a contest carried on upon factious ground, the federalists have every thing to gain, and the republicans every thing to lose.—
            under these Circumstances, I have thought it very desirable, to introduce a more temperate & rational Style in our political disquisitions. and to contribute my mite to So good an End, I have written the inclosed Essay, which I beg you to peruse—I have striven to preserve as much temper, as the present State of things admits one to exercise.—I wish to be Scrupulously accurate in my account of the federal Party, both in regard to facts & Inference. I have stated both, as a long Course of observation & reflexion have presented them to me. but as I do not entirely confide in my own Judgment, I know not where I could So well Subject it to needful Correction, as to you.—favour me therefore with remarks, that may Serve for the Correction of facts especially, and in as Short a time as may be quite Convenient to you. for should I be disposed to make it public, I could wish to do so, while our Legislature is in Session.—I have encountered two perilous Topics, one in Shewing that our own party is not impeccable & immaculate, the other in taking Genl washington on my Shoulders, to bear him harmless through the federal Coalition.—
            It would afford me exceeding pleasure to Say all this to you, instead of writing.—If I accomplish an upland Trip, next Summer, which I am meditating to take, I may once more have the pleasure of taking you by the hand, before we go, “quo Numa devenit & Ancus.”—
               
            yours, dear Sir, with much respect and very affectionate EsteemWalt: Jones
          
          
            P.S.
            be good enough to inclose the paper to me at the P. office of Kinsale, as I have no Copy of it.
          
        